Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Temmesfeld 9071020 alone or in view of Lovett 950.
For claim 11, Temmesfeld includes mating connector 100   for use with an electric vehicle and includes a blocking device formed as a barrier plate 40.  Obvious that the vehicle would include powertrain, battery and electronics.   The charging socket is read as part of the powertrain    The plate 20 is for blocking removal of plug 10.  Above adequate but hould the matter be at issue, note Lovett figure 1 use of vehicle with powertrain battery electronics.  Obvious to use such assembly with Temmesfeld electric vehicle.  Claims 16, 17, the device is a barrier plate 20 and includes first and second plate portions 21, 22, joined by a bridge 23.
Claim(s)   11  12  16   17  18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Oga 2016/0031393  ia view of Lovett 950 Ayala  329  Wang   876  Gill 4575595  and Ma   112
Gka fig 1A includes a vehicle powertrain  with engine  2,3   batery 5   electronics  4  and mating connectors in parts  4 and   12  If at issue also obvious to use an electronics nodule  in Oga  in view of Lovett  at  22     Connectors are at 14  14   but  blocker (barrier plate  )  not shown  Ayaly  at  94  shows need  for   retention of plugs        Ma  at  54  Gill at  130  and Wang  at  41  show  use of blocking plates    Obvious to use such barrier plates for Oga connectors  to retain them in place as is common for electrical connectors and since Ayaly also shows need for retainers in a powertrain system   Claims  12 16  note  fasteners Wang  at 30  and  And Ma at 70  both readable as mounted to vehicle structure   such as 4 od Oga      Gill plate also mounted to structure   and is applied apart from the switch              Claims  17  18  Wang  clip has first and second plates 43  42  and bridge  41 with slot 42 Ma clip has   first second plates  52  56  bridge  54   slot   58  Gill has  Gill fig3  plate  has  portions and a central bridge 
  

.
Claims 11, 12, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lovett in view of French 3059073.
Lovett described above includes figure 1 powertrain with mating connector 60 forms part of powertrain but lacks blocker.  French, also for vehicles, includes blocking plate 68.  Obvious to use such for socket 60 to prevent removal of plug end would replace latch at 72.  For claims 12, 16, 17 blocker 68 includes fastener at one end and is readable as having three sections middle one read as bridge.  
Arguments in response most in view.
The motivation for the change would be use as a blocking means easily applied to help retain the plug.  French  Ma  and Wang  shows such device.
Claims 1, 10, 21, 22, 23 are allowed.
Claims 14, 15, 24, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neil Abrams whose telephone number is (571)272-2089. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL ABRAMS/Primary Examiner, Art Unit 2832